U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-QSB Mark One xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANEG ACT OF 1934 For the period ended January 31, 2008 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIESEXCHANGE ACT OF 1934 For the transition period from to Commission file number: 333-127388 Zoro Mining Corp. (Name of small business issuer in its charter) Nevada 71-1031086 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 3430 East Sunrise Drive, Suite 160 Tucson, Arizona 85718 (Address of principal executive offices) (520) 299-0390 (Issuer’s telephone number) Securities registered pursuant to Section 12(b) of the Act: Name of each exchange on which registered: None Securities registered pursuant to Section 12(g) of the Act: Common Stock, $0.00001 par value (Title of Class) Indicate by checkmark whether the issuer: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNoo 1 Indicate by checkmark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x Applicable Only to Issuer Involved in Bankruptcy Proceedings During the Preceding Five Years. N/A Indicate by checkmark whether the issuer has filed all documents and reports required to be filed by Section 12, 13 and 15(d) of the Securities Exchange Act of 1934 after the distribution of securities under a plan confirmed by a court.YesoNoo Applicable Only to Corporate Registrants Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the most practicable date: Class Outstanding as of March 14, 2008 Common Stock, $0.00001 par value 86,750,400 Documents Incorporated By Reference Transitional Small Business Disclosure Format (Check one): Yes o No x 2 ZORO MINING CORP. FORM 10-QSB Part 1 FINANCIAL INFORMATION 5 Item 1 Financial Statements 5 Consolidated Balance Sheets 5 Consolidated Statements of Operations 6 Consolidated Statements of Cash Flows 7 Consolidated Statement of Stockholders' Equity 8 Notes to Consolidated Financial Statements 9 Item 2. Management’s Discussion and Analysis of Financial Condition or Plan of Operation 15 Item 3. Controls and Procedures 23 Part II. . OTHER INFORMATION 23 Item 1 Legal Proceedings 23 Item 2 Unregistered Sales of Securities and Use of Proceeds 23 Item 3 Defaults Upon Senior Securities 24 Item 4 Submission of Matters to a Vote of Security Holders 24 Item 5 Other Information 25 Item 6 Exhibits and Reports on Form 8-K 29 Signatures 29 3 NOTE REGARDING FORWARD LOOKING STATEMENTS This Quarterly Report includes or is based upon estimates projections or other "forward looking statements". Such forward-looking statements include any projections or estimates made by us and our management in connection with our business operations. Such forward-looking statements are based on the beliefs of Zoro Mining Corp. When used in this Quarterly Report, the words "anticipate," "believe," "estimate," "expect," "intends" and similar expressions, as they relate to us, are intended to identify forward-looking statements, which include statements relating to, among other things, our ability to continue to conduct exploration and development of our various exploration targets. While these forward looking statements, and any assumptions upon which they are based, are made in good faith and reflect our current information and judgment regarding the direction of our business, actual results will almost always vary, sometimes materially, from any estimates, predictions, projections, assumptions or other future performance suggested herein. Such estimate, projections or other "forward looking statements" involve various risks and uncertainties. We caution the reader that important factors in some cases have affected and, in the future, could materially affect actual results and cause actual results to differ materially from the results expressed in any such estimates, projections or other "forward-looking statements". 4 PART I ITEM 1.FINANCIAL STATEMENTS Zoro Mining Corp. (An Exploration Stage Company) Consolidated Balance Sheets January 31, 2008 $ April 30, 2007 $ (Unaudited) CURRENT ASSETS Cash and cash equivalents 973,192 2,405,857 Prepaid expenses 4,761 176,727 Accounts receivable 26,476 - Loan receivable (Note 3) 130,625 125,000 Total Current Assets 1,135,054 2,707,584 EQUIPMENT, net of accumulated depreciation of $50,787 412,264 - TOTAL ASSETS 1,547,318 2,707,584 LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable and accrued liabilities 343,828 106,365 Due to related parties (Note 4) 343,948 132,897 Total Current Liabilities 687,776 239,262 Stockholders’ Equity Capital stock (Note 5) 3,600,000,000 shares authorized, $0.00001 par value 86,750,400 shares issued and outstanding (April 30, 2007 – 216,450,000) 868 2,164 Additional paid-in capital 7,268,428 99,136 Subscriptions received - 2,600,000 Donated capital 34,500 34,500 Deficit accumulated during the exploration stage (6,444,254 ) (267,478 ) Total Stockholders’ Equity 859,542 2,468,322 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY 1,547,318 2,707,584 GOING CONCERN CONTINGENCY(Note 1) The accompanying notes are an integral part of these consolidated financial statements. 5 Zoro Mining Corp. (An Exploration Stage Company) Consolidated Statements of Operations (Unaudited) Three Months Ended January 31 Nine Months Ended January 31 From April 20, 2004 (Date of Inception) to January 31, 2008 2007 2008 2007 2008 $ Expenses Consulting 115,128 - 257,375 - 257,375 Depreciation 23,546 - 50,787 - 50,787 Donated services - 3,000 - 9,000 25,500 Filing and transfer agent fees 4,330 - 13,829 - 13,829 Management and administration - - 251,430 - 251,430 Mineral property costs (Note 3) 799,960 - 5,216,831 12,076 5,272,171 Office and general 108,492 45 302,714 1,477 403,538 Professional fees 40,595 1,236 145,667 34,483 231,481 (1,092,051 ) (4,281 ) (6,238,633 ) (57,036 ) (6,506,111 ) Other income Interest income 11,041 - 61,857 - 61,857 Net loss (1,081,010 ) (4,281 ) (6,176,776 ) (57,036 ) (6,444,254 ) Basic and diluted net loss per common share (0.01 ) (0.00 ) (0.07 ) (0.00 ) Weighted average number of common shares outstanding – basic and diluted 86,750,400 180,000,000 90,461,334 204,300,000 The accompanying notes are an integral part of these consolidated financial statements. 6 Zoro Mining Corp. (An Exploration Stage Company) Consolidated Statements of Operations (Unaudited) Nine Months Ended January 31 From April 20, 2004 (Date of Inception) to January 31, 2008 $ 2008 $ 2007 $ Cash Flows From Operating Activities Net loss (6,176,776 ) (57,036 ) (6,444,254 ) Adjustments to reconcile net loss to net cash used in operating activities: Donated rent - 2,250 9,000 Donated services - 6,750 25,500 Stock-based management fees 209,293 - 209,293 Warrants issued for mineral properties 3,192,763 - 3,192,763 Depreciation 50,787 - 50,787 Accrued interest - Changes in operating assets and liabilities: Prepaid expenses 171,967 (661 ) (4,760 ) Accounts receivable (26,476 ) - (26,476 ) Accounts payable and accrued liabilities 7,315 (2,630 ) 113,680 Amounts due to related parties - (15,694 ) 132,897 Net Cash Used in Operating Activities (2,571,127 ) (67,021 ) (2,741,570 ) Cash Flows From Investing Activities Expenditures for equipment (21,853 ) - (21,853 ) Loan receivable (5,625 ) - (130,625 ) Net Cash Used in Investing Activities (27,478 ) - (152,478 ) Cash Flows From Financing Activities Proceeds from issuance of common stock and share subscriptions received 1,165,940 101,250 3,867,240 Net Cash Provided by Financing Activities 1,165,940 101,250 3,867,240 Net Increase (Decrease) in Cash (1,432,665 ) 34,229 973,192 Cash - Beginning 2,405,857 57 - Cash - Ending 973,192 34,286 973,192 Supplemental Disclosures Interest paid - - - Income taxes paid - - - The accompanying notes are an integral part of these consolidated financial statements. 7 Zoro Mining Corp. (An Exploration Stage Company) Consolidated Statement of Stockholders’ Equity Deficit Accumulated Additional Common During the Paid-in Stock Exploration Donated Common Stock Capital Subscriptions Stage Capital Total # $ Balance – April 30, 2007 216,450,000 2,164 99,136 2,600,000 (267,478 ) 34,500 2,468,322 Shares and warrants issued for private placement at $1.25 per unit (Note 5(a)) 3,150,400 32 3,765,908 (2,600,000 ) – – 1,165,940 Share cancellation (Note 5(a)) (132,850,000 ) (1,328 ) 1,328 – Fair value of warrants issued for mineral properties (Note 3) – – 3,192,763 – – – 3,192,763 Fair value of warrants issued for services(Note 5(b)) – – 209,293 – – – 209,293 Net loss – (6,176,776 ) – (6,176,776 ) Balance – January 31, 2008 (Unaudited) 86,750,400 868 7,268,428 – (6,444,254 ) 34,500 859,542 The accompanying notes are an integral part of these consolidated financial statements. 8 ZORO MINING CORP. NOTES TO FINANCIAL STATEMENTS AS OF JANUARY 31, 2008 1. Nature of Operations The Company was incorporated in the State of Nevada on April 20, 2004. The Company is in the exploration stage, as defined by Statement of Financial Accounting Standard (“SFAS”) No. 7. The Company’s principal business is the acquisition and exploration of mineral resources (Note 3). The Company has not presently determined whether its mineral properties contain mineral reserves that are economically recoverable. The Company’s common shares trade on the OTC Bulletin Board and on the Frankfurt Stock Exchange. In connection with the name change to Zoro Mining Corp., as of the open of business on March 19, 2007, the Company’s trading symbol is “ZORO” in the United States and “ZMK” in Germany. Principles of Consolidation During the nine month period ended January 31, 2008, the Company incorporated three wholly-owned subsidiaries in each of Peru (Zoro Mining SAC, dba “Zoro Peru”), Chile (Sociedad Chile Limitada, dba “Zoro Chile”), and Mexico (Aravena SA, dba “Zoro Mexico”) to beneficially hold property titles in each country.These financial statements include the accounts of Zoro Mining Corp., and its wholly-owned subsidiaries Zoro Peru, Zoro Chile, and Zoro Mexico (collectively the “Company”).All intercompany transactions and balances have been eliminated. Going Concern These financial statements have been prepared on a going concern basis, which implies the Company will continue to realize its assets and discharge its liabilities in the normal course of business. The Company has not generated significant revenues since inception and has never paid any dividends and is unlikely to pay dividends or generate earnings in the immediate or foreseeable future. The continuation of the Company as a going concern is dependent on the ability of the Company to obtain necessary equity financing to continue operations and to determine the existence, discovery and successful exploitation of economically recoverable reserves in its resource properties, confirmation of the Company’s interests in the underlying properties, and the attainment of profitable operations. As at January 31, 2008, the Company has accumulated losses of $6,526,181 since inception. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. These financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. 2. Summary of Significant Accounting Policies a) Basis of Presentation and Fiscal Year These financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States, and are expressed in U.S. dollars.The Company’s fiscal year-end is April The foregoing unaudited interim consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information and with the instructions to Form 10-QSB and Regulation S-B as promulgated by the Securities and Exchange Commission ("SEC").
